IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
STEVEN TABER,
Plaintiff,
Vv. Civil Action No. 3:19¢v919 (DIN)
WARDEN J. ANDREWS,
Defendant.
MEMORANDUM OPINION

This matter comes before the Court on its initiative. By Memorandum Order entered on
January 13, 2020, the Court conditionally docketed Plaintiffs civil action. (ECF No. 2). At that
time, the Court directed Plaintiff to submit a statement under oath or penalty of perjury that:

(A) Identifies the nature of the action;

(B) States his belief that he is entitled to relief;

(C)  Avers that he is unable to prepay fees or give security therefor; and,

(D) Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(1). The Court provided Plaintiff with an in forma pauperis affidavit
form for this purpose.

Additionally, the Court directed Plaintiff to affirm his intention to pay the full filing fee
by signing and returning a consent to collection of fees form. The Court warned Plaintiff that a

failure to comply with either of the above directives within thirty (30) days of the date of entry

thereof would result in summary dismissal of the action.
Plaintiff has not complied with the orders of this Court. Plaintiff failed to return a
completed in forma pauperis affidavit form and a consent to collection of fees form. As a result,
he does not qualify for in forma pauperis status. Furthermore, he has not paid the statutory filing
fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful failure
to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be hereby DISMISSED
WITHOUT PREJUDICE.

An appropriate order will issue.

The Clerk is directed to send a copy of this Memorandum Opinion to all counsel of

record and pro se Plaintiff at his address of record. a /
Is/

David J. Novak KJ
United States District Judge

Richmond, Virginia
Dated: March 5, 2020

 
